White, Presiding Judge.
This appeal is from a judgment which has condemned appellant to the penitentiary for life for the alleged murder of one Louis Drake.
A conviction was had upon evidence entirely circumstantial. We have given the evidence as disclosed in the record our most mature consideraation, and it fails to impress us with that probative force, cogency, and conclusiveness, such as should command our confidence in the justice and correctness of the verdict and judgment rendered. Appellant may be guilty of the terrible crime of which he has been convicted, but in order to establish his guilt the law requires that the evidence should exclude to a moral certainty every reasonable doubt that the accused, and no other person, committed the crime, and exclude every other reasonable hypothesis than that of his guilt. Pogue v. The State, 12 Texas Ct. *120App., 283; Lovelady v. The State, 14 Texas Ct. App., 545; Kunde v. The State, 22 Texas Ct. App., 65; Dugger v. The State, 27 Texas Ct. App., 95; Monk v. The State, Id., 450; Willson's Crim. Stats., sec. 1057. We do not think the appellant should he held to be legally convicted upon the evidence exhibited in the record before us, wherefore the judgment is reversed and the cause remanded.

Reversed and remanded.

Hurt, J., absent.